10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01067~RSL Document 23 Filed 02/26/19 Page 1 of 10

The Honorable Robert S. Lasnik

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, )
) Case No. 2:18-cv-01067-RSL
Plaintiff, )
) STIPULATION BETWEEN UNITED
V_ ) sTATES, KING CoUNTY, sTATE oF
) WASHINGTON DEPARTMENT OF
REVENUE, AND JPMORGAN
JAMES J- JACKSON IH; ) CHASE BANK, N.A. RE: RELATIVE
KING COUNTY; STATE OF WASHINGTON ) PRIORITY OF LIENS AGAINST
DEPARTMENT OF REVENUE; and ) SUBJECT PROPERTY
JPMORGAN CHASE BANK, N.A.; )
)
Defendants. )
)

 

The United States of America (“United States”), King County, State of Washington
Department of Revenue (“State of Washington”), and JPMorgan Chase Bank, N.A. (“Chase”),
by and through their undersigned counsel, hereby agree and stipulate as follows (“Stipulation”):

1. On July 20, 2018, the United States commenced this suit for the purpose of, inter
alia, foreclosing federal tax liens against James J. Jackson III upon real property owned by Mr.
Jackson located in King County, Washington that is commonly described as 31854 Thomas
Road SE, Auburn, WA 98092 (referred to in the Complaint and herein as the “Subject

Property”). The Subject Property bears King County Assessor’s Parcel No. 072106-9012. The

Stipulation Between United States, King County, State Cf l U,S_ DEPARTMENT OF JUS'I`ICE
Washington Department OfRevenue, and JPMorgan Chase Bank, Tax Djvisl'on’ Westem Region

N.A. Re: Relative Priority OfLiens Against Subject Property P O_ Box 683

(Case No. 2:]8-cv-01067-RSL) “',ashl-ngton D C 20044

v Telephone: 202-616-3366
4819-5527-0531v.1 0036234-000765

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01067-RSL Document 23 Filed 02/26/19 Page 2 of 10

legal description of the Subject Property is as follows:

THE SOUTH HALF OF THE SOUTHEAST QUARTER OF THE SOUTHWEST

QUARTER OF SECTION 7, TOWNSHlP 21 NORTH, RANGE 6 EAST, W.M.,

IN KING COUNTY, WASHINGTON;

EXCEPT THAT PORTION CONVEYED TO KING COUNTY BY DEED RECORDED

UNDER RECORDING NO. 1064195;

AND EXCEPT THAT PORTION DESCRIBED AS FOLLOWS:

BEGlNNING AT THE NORTHEAST CORNER OF SAID SOUTH HALF;

THENCE SOUTH 88°47’50” WEST ALONG THE NORTH LINE THEREOF,

693.33 FEET TO THE POINT OF BEGINNING;

THENCE CONTINUING SOUTH 88°47’50” WEST 499.98 FEET TO THE

WEST LINE OF SAID SOUTH HALF;

THENCE SOUTH 1°28’05” WEST ALONG SAID WEST LINE 15 .70 FEET;

THENCE NORTH 86°55’07” EAST 360.96 FEET;

THENCE NORTH 87°13’ 1 1” EAST 139.99 FEET TO THE POINT OF BEGINNING.

SITUATE IN THE COUNTY OF KING, STATE OF WASHINGTON.

See Dkt. # l at 3, 1113.

2. King County, the State of Washington, and Chase were named as parties to this
action pursuant to 26 U.S.C. § 7403 because they may claim some right, title, or interest in the
Subject Property. See Dkt. # l at 3, 1111 9-11. The United States claims no monetary relief against
King County, the State of Washington, and Chase. King County, the State of Washington, and
Chase have no interest in the Complaint apart from ensuring that any foreclosure sale of the
Subject Property pursuant to the United States’ claim in the Complaint be made subject to the
liens of King County, the State of Washington, and Chase as set forth herein.

3. Scrvice of process upon King County Was completed on August 2, 2018. Dkt. # 8.

4. Scrvice of process upon the State of Washington was completed on August 3,
2018. Dkt. # 9.

5 . Scrvice of process upon Chase was completed on August 3, 2018. Dkt. # 10.

6. The United States claims that federal tax liens encumber the Subject Property and

that the federal tax liens arose on the dates of assessment See Dkt. # l at 8, 11 26. The federal tax

Stipulation Between United Staxes, King County, State Of 2 U.S. DEPARTMEN'I` OF JUSTICE
Washington Department OfRevenue, and JPMorgan Chase Bank, Tax Divl'sion, Westem Regjon

N.A. Re: Relative Priority OfLieos Against Subject Property P 0 Box 683

(Ca.se No. 2;18-cv-01067-RSL) Was`hington D C 20044

Telephone: 202-616-3366
4819-5527-0531v.1 0036234-000765

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01067-RSL Document 23 Filed 02/26/19 Page 3 of 10

liens consist of federal tax liens for federal employment taxes (Form 941) for the periods ending
March 31, 2006, June 30, 2006, September 30, 2006, December 31, 2006, and September 30,
2007, March 30, 2007, and June 30, 2007 (“federal employment tax-liens”) and federal tax liens
for federal income taxes (Form 1040) for the periods ending December 31, 2006 and December
31, 2009 (“federal income tax liens”) (collectively, “federal tax liens”). Id. at 4-5, 8, 1111 16-17,
26.

7. As more fully described in paragraphs 8-12, below, the Internal Revenue Service
(“IRS”) recorded Notices of Federal Tax Lien in King County pursuant to 26 U.S.C. § 6323(a) to
make its federal tax liens against any and all real property owned by Mr. Jackson, including the
Subject Property, effective against persons entitled to notice.

8. On May 8, 2008, in order to provide notice to third parties entitled to notice of the
statutory liens under 26 U.S.C. § 6323, the IRS recorded a Notice of F ederal Tax Lien (“NFTL”)
against J ames J. Jackson III with respect to unpaid federal employment tax liabilities (Form 941)
for the tax periods ending March 31, 2006, June 30, 2006, September 30, 2006, December 31,
2006, and September 30, 2007, with the King County Recorder’s Offlce (Recording No.
20080508001060).

9. On December 15, 2008, in order to provide notice to third parties entitled to
notice of the statutory liens under 26 U.S.C. § 6323, the IRS recorded a NFTL against James J.
Jackson III with respect to unpaid federal employment tax liabilities (Form 941) for the tax
periods ending March 31, 2007 and June 30, 2007, with the King County Recorder’s Office
(Recording No. 20081215000760).

10. On October 14, 2009, in order to provide notice to third parties entitled to notice
of the statutory liens under 26 U.S.C. § 6323, the IRS recorded a NFTL against James J. Jackson

III with respect to unpaid federal income tax liabilities (Form 1040) for the tax periods ending

Stipulation Between United States, King County, State Of 3 U.S. DEPARTMENT OF JUSTICE
Washington Department OfRevenue, and JPMorgan Chase Bank, Tax Djvision, Westcm Region

N.A. Re: Relative Priority OfLiens Agaiost Subject Property P_O' Box 683

(Case No, 2:18-cv-01067-RSL) Washington D C 20044

Telephone: 202-616-3366
4819-5527-0531v.1 0036234-000765

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01067-RSL Document 23 Filed 02/26/19 Page 4 of 10

December 31, 2006 and December 31, 2008, with the King County Recorder’s Office
(Recording No. 20091014000449).

ll. On October 3, 2017, in order to provide notice to third parties entitled to notice of
the statutory liens under 26 U.S.C. § 6323, the IRS recorded a NFTL Reflle against James J.
Jackson III with respect to unpaid federal employment tax liabilities (Form 941) for the tax
periods ending March 31, 2006, June 30, 2006, September 30, 2006, December 31, 2006, and
September 30, 2007, with the King County Recorder’s Office (Recording No. 20171003001283).

12. On October 8, 2018, in order to provide notice to third parties entitled to notice of
the statutory liens under 26 U.S.C. § 6323, the IRS recorded a NFTL Reflle against James J.
Jackson III with respect to unpaid federal employment tax liabilities for the tax periods ending
March 31, 2007 and June 30, 2007, with the King County Recorder’s Office (Recording No.
20181008000748).

13. King County holds a county tax lien encumbering the Subject Property for the
2019 real property taxes that will be levied in late 2018 . In addition, King County’s property tax
lien for 2020 real property taxes was initiated on January 1, 2019, subject to the county’s
property tax levy in late 2019. (“county tax lien”)

14. The State of Washington holds state tax liens encumbering the Subject Property
that secure unpaid state tax debts pertaining to Jackson Painting that are due and owing from Mr.
Jackson for the tax periods August 1, 2004-April 30, 2005 and August 1, 2005-August 31, 2006
(“state tax liens”). The state tax liens are based on tax debts that were assessed on July 14, 2009.
The State of Washington flled a Tax Warrant No. 116513A in the King County Superior Court
under Case No. 09-2-28386-9 KNT on July 30, 2009. A Judgment was filed in the King County
Superior Court under Case No. 09-9-28177-2 on July 30, 2009.

15. Chase holds a lien against the Subject Property based upon a deed of trust

Stipulation Between United States, King County, State Of 4 U_S. DEPARTMEN'I` OF .]US'I`ICE
Washinan Department OfRevenue, and JPMorgan Chase Bank, Tax I)jvigionj Westem Region

N.A. Re: Relative Priority Of Liens Against Subject Property P'O_ Box 683

(Case No. 2:18-cv-01067-RSL) Washington D C 20044

Telephone: 202-6 16-3 366
4819-5527-0531v.1 0036234-000765

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01067-RSL Document 23 Filed 02/26/19 Page 5 of 10

executed by Mr. Jackson on or about March 27, 2003 that was recorded with King County
Recorder’s Offlce on April 8, 2003 (Recording No. 20030408001386) (“Mortgage Lien”). Mr.
Jackson used the Subject Property as collateral to secure a loan.

16. Pursuant to 26 U.S.C. § 6323(b)(6), the parties agree that: King County is entitled
to priority over Chase’s Mortgage Lien, federal tax liens, and state tax liens on the Subject
Property by virtue of delinquent ad valorem property taxes; King County’s county tax lien is
entitled to first priority from the net proceeds of sale (after costs of sale); and King County’s
county tax lien will be treated as such in any order of sale and/or decree of foreclosure proposed
by the United States in this action.

17. The parties agree that: Chase’s Mortgage Lien is entitled to priority over the
federal tax liens and state tax liens on the Subject Property; Chase’s Mortgage Lien is entitled to
second priority from the net proceeds of sale (after costs of sale); and Chase’s Mortgage Lien
will be treated as such in any order of sale and/or decree of foreclosure proposed by the United
States in this action.

18. The parties agree that: the United States’ federal employment tax liens are entitled
to priority over the state tax liens on the Subject Property based on their respective assessment
dates; the United States’ federal employment tax liens are entitled to third priority from the net
proceeds of sale (after costs of sale); and the United States’ federal employment tax liens will be
treated as such in any order of sale and/or decree of foreclosure proposed by the United States in
this action.

19. The parties agree that: the State of Washington’s state tax liens are entitled to
priority over the federal income tax liens on the Subject Property based on their respective
assessment dates; the State of Washington’s state tax liens are entitled to fourth priority from the

net proceeds of sale (after costs of sale), and the State of Washington’s state tax liens will be

Stipulation Between United States, King County, State Of 5 U.S. DEPARTMENT OF JUSTICE
Washington Department OfRevenue, and JPMorgan Chase Bank, Tax Divisjon, Westem Regi(m

N.A. Re: Relative Pn'ority OfLiens Against Subject Property P 0 Box 683

(Case No_ 2118-¢v-01067-RSL) Washington D C 20044

Telephone: 202-616-3366
4819-5527-0531v.1 0036234-000765

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01067-RSL Document 23 Filed 02/26/19 Page 6 of 10

treated as such in any order of sale and/or decree of foreclosure proposed by the United States in
this action.

20. The parties agree that: the United States’ federal income tax liens are entitled to
fifth priority from the net proceeds of sale (after costs of sale); and the United States’ federal
income tax liens will be treated as such in any order of sale and/or decree of foreclosure
proposed by the United States in this action.

21. Therefore, in the event the Court permits the sale of the Subject Property, the
United States will include in its proposed order of sale a provision that the sale of the Subject
Property shall be subject to the liens of the parties as described herein, and that such liens shall
be satisfied from the net proceeds of sale, defined as the proceeds resulting from the sale of the
Subject Property less costs of sale, to cover their liens or ownership interest due and owing at the
time of sale, in the following order, until the liens are satisfied or the net proceeds of sale
exhausted:

(1) King County for county tax lien(s);

(2) Chase for Mortgage Lien;

(3) United States for federal employment tax liens;

(4) State of Washington for state tax liens;

(5) United States for federal income tax liens; and

(6) Any balance remaining after the above payments shall be held by the Clerk until
further order of the Court.

22. The parties agree upon written request in connection with a sale of the Subject
Property, King County, the State of Washington, and Chase will promptly provide the United
States with a payoff figure on their respective liens as of the date of sale.

23. The parties agree to bear their own costs and attomey’s fees in this action, except

Stipulation Between United States, King County, State Of 6 U.S. DEPAR'I`MENT OF JUSTICE
Washington Department OfRevenue, and JPMorgan Chase Bank, Tax Djvjsionj Westem Regjon

N.A. Re: Relau`ve Pn`ority Of Liens Against Subject Property PAO_ Box 683

(Case No_ 2218-cv-01067-RSL) Washington D C 20044

Telephone; 202-616-3366
4819-5527-0531v.1 0036234-000765

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

CaSe 2218-CV-01067-RSL DOCument 23 Filed 02/26/19 Page 7 Of 10

for the costs incurred in selling the Subject Property, which will be reimbursed prior to satisfying
the outstanding liens on the Subject Property. This Stipulation and Order does not include costs
and attorney’s fees incurred outside of, or separate from, this action.

24. The United States will not seek any order or judgment and no order or judgment
shall be entered in this action for the United States and against King County, the State of
Washington, and Chase for any award for money, damages, fees or costs, including but not
limited to attorneys’ fees, and/or equitable relief.

25. Unless otherwise ordered by the Court, King County, the State of Washington,
and Chase should be excused from further participation in this action, including but not limited
to court hearings, discovery, alternative dispute resolution, and trial in this action and shall be
non-parties for purposes of discovery. All proposed orders and judgments shall be served on
King County, the State of Washington, and Chase prior to entry. King County, the State of
Washington, and Chase shall have the opportunity to review, and provide any response to if they
so choose, any motion to confirm the sale of the Subject Property as well as file appropriate
documentation to establish the lawful amount it is owed at the time of sale. King County, the
State of Washington, and Chase agree to be bound by anyjudgment in this action that is
consistent with this Stipulation and Order, and any judgment shall incorporate the terms of this
stipulation and order.

26. The parties so agree and request an order (“Order”) confirming the foregoing
Stipulation.

///
///
///

///

Stipulation Between United States, King County, State Of 7 U.S. DEPARTMEN"I` OF JUSTICE
Washington Department OfRevenue, and JPMorgan Chase Bank, Tax Divjsion, Westem Region
N.A. Re: Relative Priority OfLiens Against Subject Property P 0 Box 683
(Case No. 2:18-cv»01067-RSL) Washington D C 20044
Telephone: 202-616-3366

4819-5527-0531v.1 0036234-000765

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01067-RSL. Document 23 Filed 02/26/19 Page 8 of 10

27 . This Stipulation may be executed in duplicate and separate counterparts, and all

executed duplicates and counterparts together shall be construed as a single Stipulation.

Respectfully submitted this 26th day of February, 2019.

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

/s/ Yen Jeannette Tran

YEN JEANNETTE TRAN
Trial Attomey, Tax Division
U.S. Department of Justice
P.O. BoX 683

Washington, D.C. 20044
202-616-3366 (v)
202-307-0054 (f)
Y.Jeannette.Tran@usdoj.gov

Of Counsel:

BRIAN T. MORAN
U.S. Attomey, Western District of
Washington

Attorneys for the United States of America

DANIEL T. SATTERBERG
King County Prosecuting Attorney

/s/ Maraaret Pahl via E-Mail Apnroval on
02/13/19

MARGARET PAHL, WSBA #19019
Senior Deputy Prosecuting Attorney
Civil Division

W400 King County Courthouse

516 Third Avenue

Seattle, WA 98104

206-477-1120 (v)

206-296-0191 (f)
Peggy.pahl@kingocunty. gov

Attorneysfor King County

Stipulation Between United States, King Cou.nty, State Of 8
Washington Department OfRevenue, and JPMorgan Chase Bank,

N.A. Re: Relative Priority Of Liens Against Subject Property

(Case No. 2118-cv-01067-RSL)

4819-5527-0531v.1 0036234-000765

ROBERT W. FERGUSON
Attorney General

/s/ Donivan R. Irb\/ via E-Mail Am)roval on
02/25/ l 9

DONIVAN R. lRBY, WSBA #19938
Assistant Attorney General
Bankruptcy & Collections Unit
Office of the Attorney General

800 Fif`th Avenue, Suite 2000

Seattle, WA 98104-3188
206-464-7165 (v)

206-587-5150 (f)

BCUIrby@atg.wa. gov

Attorneys for the State of Washington
Department of Revenue

Davis Wright Tremaine LLP

/s/ Frederick A. Haist via E-Mail Approval
on 01/25/19

FRED B. BURNSIDE, WSBA #32491
FREDERICK A. HAIST, WSBA #48937
Davis Wright Tremaine

1201 Third Avenue, Suite 2200

Seattle, WA 98101-3045

206-622-3150 (v)

206-757-7700 (f)
fredburnside@dwt.com
frederickhaist@dwt.com

Attorneys for JPMorgan Chase Bank, N.A.

U.S. DEPARTMENT OF JUSTICE
Tax Division, Westem Region

P.O. Box 683

Washington, D.C. 20044

Telephone: 202-616-3366

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01067-RSL Document 23 Filed 02/26/19 Page 9 of 10

ORDER

On reading the foregoing Stipulation between the United States, King County, State of
Washington Department of Revenue, and JPMorgan Chase, N.A. and good cause appearing
therefore, the Court adopts the Stipulation set forth above. It is SO ORDERED and

APPROVED.

MM

The Honorable Robert S. Lasnik
United States District Judge

Stipulation Between United States, King County, State Of 9 U.S. DEPARTMENT OF JUSTICE
Washington Department OfRevenue, and JPMorgan Chase Bank, Tax Division, Westem Region

N.A Re: Relative Pn'ority OfLiens Against Subject Property P 0 Box 683

(Case No. 2118-cv-01067-RsL) Washington D C 20044

relephone: 202-616-3366
4819-5527-0531v.1 0036234-000765

 

 

